 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Traeger Pellet Grills, LLC,                        No. CV-19-04732-PHX-DLR
10                  Plaintiff,                          ORDER
11   v.
12   Dansons US, LLC, et al.,
13                  Defendants.
14
15
            Before the Court is Plaintiff Traeger Pellet Grills, LLC’s (“Traeger Grills”) motion
16
     for preliminary injunction against Defendant Dansons US, LLC (“Dansons”), which is
17
     fully briefed. (Docs. 11, 31, 34.) The Court held a preliminary injunction hearing on
18
     September 12, 2019, and thereafter took this matter under advisement. For the following
19
     reasons, Trager’s motion is granted.
20
     I. Background
21
            Traeger Grills manufactures and sells wood pellet grills, grill accessories, and wood
22
     pellets. The Traeger story originates with Joe Traeger, who is credited with inventing the
23
     wood pellet grill in the 1980s. Following this invention, Joe Traeger manufactured and
24
     sold wood pellet grills through Traeger Industries, Inc. (“TII”), a company owned and
25
     operated by Joe and his family. TII first used the name Traeger in commerce as a trademark
26
     for grills, grill accessories, and wood pellets on January 1, 1986.
27
            On February 21, 2006, Traeger Grills, a limited liability company registered and
28
     headquartered in Tampa, Florida, entered the picture by means of two transactions. First,
 1   Traeger Grills entered into an Asset Purchase Agreement (“APA”) with TII, The Joe Trager
 2   Charitable Trust, The Randy Traeger Charitable Trust, The Mark Traeger Charitable Trust,
 3   Brian Traeger, Joe Traeger, Randy Traeger, and Mark Traeger. (Doc. 11-1 at 22-67.)
 4   Pursuant to the APA, the sellers assigned to Traeger Grills all their rights, title and interest
 5   in and to the business, and all assets including but not limited to all accounts receivable,
 6   inventory, equipment and machinery, tools and goodwill associated with the business. (Id.
 7   at 23-24.) Traeger Grills paid $3,402,122 in consideration for these assets. (Id. at 27.)
 8   Second, Traeger Grills entered into an Intellectual Property Rights Assignment Agreement
 9   (“IPRAA”) with Joe, Brian, Mark and Randy Traeger. (Id. at 69-91.) Pursuant to the
10   IPRAA, the sellers assigned to Traeger Grills “all of their right, title and interest in and to
11   the Intellectual Property rights,” including but not limited to “[a]ll the patents, patent rights,
12   proprietary info and projects, trade secrets, personal goodwill and IP assets and properties
13   used or usable in the business[.]” (Id. at 70, 95.) Traeger Grills paid $9,000,000 in
14   consideration for the seller’s right, title and interest in and to the intellectual property rights
15   assigned and transferred per the IPRAA. (Id. at 71.)
16           Since assuming these assets and rights, Traeger Grills has poured over $100 million
17   into developing the Traeger brand. (Id. at 9.) On May 22, 2007, Traeger Grills obtained a
18   Federal Trademark Registration for the trademark TRAEGER as used in connection with
19   the sale of grills, grill accessories, and wood pellets, and Traeger Grills now owns nine
20   other active federal trademark registrations. (Id. at 5-7.) In addition, Traeger Grills’
21   marketing includes images of the Traeger Barn and promotion as the originator of the wood
22   pellet grill. (Id. at 8.)
23           Traeger Grills competes in the wood pellet grill market with Dansons, which
24   manufactures and sells wood pellet grills and grill accessories under the brand names Pit
25   Boss and Louisiana Grills. The instant conflict between the companies arose on September
26   20, 2018, when Dansons issued a marketing release announcing that it had hired Joe and
27   Brian Traeger to elevate the Louisiana Grills brand. (Doc. 11-3 at 32-33.) Dansons’
28   marketing release features two photos of Joe and Brian alongside Danson executives,


                                                    -2-
 1   standing in front of the Traeger Barn with the Traeger name prominently displayed behind
 2   them, and a third photo of Joe and Dansons’ CEO, Dan Theissen. (Id.) On September 21,
 3   2018, Traeger Grills sent Mr. Theissen a cease and desist letter, demanding that Dansons
 4   “discontinue all activities which suggest or create the impression of a connection between
 5   Dansons and Traeger Grills.” (Doc. 31-10 at 4.) Counsel for Dansons responded by email,
 6   requesting a telephone call to discuss how Dansons might address Traeger Grills’ concerns,
 7   but a resolution between the two parties was never reached. (Doc. 31-11.)
 8          On March 14, 2019, Dansons announced that the Louisiana Grills brand planned to
 9   introduce a new series of grills in Fall 2019 called the Founders Series “brought to you
10   proudly by Joe Traeger, the founder of the original pellet grill, and Dan Thiessen, an
11   accomplished innovator in the pellet grill industry.” (Doc. 11-3 at 36.) Following this
12   announcement, Dansons began posting a series of advertisements on Instagram, Facebook
13   and Twitter, including photos and statements featuring the names and likenesses of Joe and
14   Brian Traeger and the Traeger mark and barn promoting Dansons, Danson’s products, and
15   the Founders Series. (Id. at 39-49; Doc. 11-4.) On July 16, 2019, Traeger Grills filed this
16   action against Dansons and George Koster. (Doc. 1.) On the same date, Traeger Grills
17   filed a separate lawsuit against Joe, Brian and Mark Traeger in the Middle District of
18   Florida. (Doc. 31-4 at 3.)
19          On July 17, 2019, Traeger Grills filed its motion for preliminary injunction, which
20   was fully briefed on August 28, 2019. (Docs. 11, 31, 34.) In its motion, Traeger Grills
21   requests that the Court preliminarily enjoin Dansons from:
22                 a. Using or assisting or consenting to others in using or
                      publishing, in any manner, the TRAEGER name, images of
23                    the TRAEGER Barn location in Mt. Angel, Oregon, images
                      of Joe or Brian Traeger, references to Joe as the founder or
24                    creator of the pellet grill (collectively the “Traeger
                      Intellectual Property”) in connection with the advertising,
25                    marketing, or sale of wood pellet grills and associated
                      products.
26
                   b. Publishing, in any manner, any statement that affiliates in
27                    any way Joseph Traeger, Brian Traeger, or Traeger Grills
                      with Dansons US LLC, LOUISIANA GRILLS, PIT BOSS,
28                    the FOUNDERS SERIES grills, Dan Thiessen, Jordan
                      Thiessen, Jeff Thiessen or Dansons’ products or endorses

                                                -3-
 1                     Dansons US LLC, LOUISIANA GRILLS, PIT BOSS, the
                       FOUNDERS SERIES grills, or any Dansons grill-related
 2                     product; [and]
 3                 c. Arranging any public appearance anywhere in the United
                      States that communicates an endorsement by Joseph
 4                    Traeger or Brian Traeger of Dansons’ US LLC,
                      LOUISIANA GRILLS, PIT BOSS, the FOUNDERS
 5                    SERIES grills, or any other Dansons grill-related product[.]
 6
     (Doc. 11 at 25.) The motion is now ripe for decision.
 7
     II. Legal Standard
 8
            “A plaintiff seeking a preliminary injunction must establish that he is likely to
 9
     succeed on the merits, that he is likely to suffer irreparable harm in the absence of
10
     preliminary relief, that the balance of equities tips in his favor, and that an injunction is in
11
     the public interest.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); Am.
12
     Trucking Ass’n, Inc. v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009). These
13
     elements may be balanced on a sliding scale, whereby a stronger showing of one element
14
     may offset a weaker showing of another. See Alliance for the Wild Rockies v. Cottrell, 632
15
     F. 3d 1127, 1131, 1134-35 (9th Cir. 2011). But the sliding-scale approach does not relieve
16
     the movant of the burden to satisfy all four prongs for the issuance of a preliminary
17
     injunction. Id. at 1135. Instead, “‘serious questions going to the merits’ and a balance of
18
     hardships that tips sharply towards the plaintiff can support issuance of a preliminary
19
     injunction, so long as the plaintiff also shows that there is a likelihood of irreparable injury
20
     and that the injunction is in the public interest.” Id. at 1135. The movant bears the burden
21
     of proof on each element of the test. Envtl. Council of Sacramento v. Slater, 184 F. Supp.
22
     2d 1016, 1027 (E.D. Cal. 2000).
23
     III. Discussion
24
            Having carefully considered the parties’ briefs, arguments, and presentations during
25
     the preliminary injunction hearing, the Court finds that Traeger has carried its burden on
26
     all four elements of the preliminary injunction test.
27
            A. Likelihood of Success on the Merits
28
                1. Trademark Claims


                                                  -4-
 1          To prevail on its trademark infringement claims, Traeger Grills must establish (1)
 2   ownership of a valid trademark previously used in commerce and (2) that Dansons used in
 3   commerce a mark similar to Traeger Grills’ trademark in a manner likely to cause
 4   confusion. 15 U.S.C. § 1114; Nelson-Ricks Cheese Co., Inc. v. Lakeview Cheese Co., LLC,
 5   775 F. App’x. 350, 351 (9th Cir. 2019); Bosley Med. Inst., Inc. v. Kremer, 403 F.3d 672,
 6   676 (9th Cir. 2005); Playboy Enters., Inc. v. Netscape Cmmc’ns Corp., 354 F.3d 1020,
 7   1024 (9th Cir. 2004). The Ninth Circuit assesses the second element, likelihood of
 8   confusion, by weighing the eight Sleekcraft factors: (1) the strength of the plaintiff’s mark;
 9   (2) the proximity or relatedness of the goods; (3) the similarity of the parties’ marks; (4)
10   evidence of actual confusion; (5) marketing channels used; (6) the type of goods and degree
11   of care likely to be exercised by the buyer; (7) the defendant’s intent in adopting the junior
12   mark; and (8) likelihood of expansion of the parties’ product lines. AMF Inc. v. Sleekcraft
13   Boats, 599 F.2d 341, 348 (9th Cir. 1979). “[T]his eight-factor test . . . is pliant. Some
14   factors are much more important than others, and the relative importance of each individual
15   factor will be case-specific. Although some factors—such as the similarity of the marks
16   and whether the two companies are direct competitors—will always be important, it is often
17   possible to reach a conclusion with respect to the likelihood of confusion after considering
18   only a subset of the factors.” Brookfield Commc’ns, Inc. v. West Coast Entm’t Corp., 174
19   F.3d 1036, 1054 (9th Cir. 1999) (citation omitted).
20          Here, Traeger Grills asserts trademark infringement claims regarding two marks:
21   the Traeger mark and the Traeger Barn. The Court will address the merit of each of these
22   claims in turn.
23                 i. The Traeger Mark
24          It is undisputed that Traeger Grills possesses valid ownership of and has previously
25   used the Traeger mark in commerce. (Doc. 11 at 12-13; Doc. 31 at 7.) Further, Dansons
26   does not dispute that nearly all the Sleekcraft factors support a finding that confusion is
27   likely. Indeed, the Court’s independent weighing of the Sleekcraft factors leads it to find
28   a likelihood of confusion.


                                                 -5-
 1          First, the Traeger mark is strong, having acquired distinctiveness through secondary
 2   meaning after use in commerce for over three decades in association with the market
 3   leader’s manufacture and sale of wood pellet grills and Traeger Grills’ investment of over
 4   $100 million in marketing its products bearing the Traeger mark. See E. & J. Gallo Winery
 5   v. Gallo Cattle Co., 967 F.2d 1280, 1291 (9th Cir. 1992) (finding that a personal name
 6   constitutes a strong mark by acquiring a secondary meaning through “long, continued use
 7   of the mark, the mark’s widespread, national public recognition, and . . . extensive and
 8   expensive advertising and promotion of products bearing the mark”). Second, because
 9   Traeger Grills and Dansons directly compete, confusion is far more likely. Third, Dansons’
10   use of the Traeger mark on the Traeger Barn is identical to the Traeger mark, intensifying
11   the likelihood of confusion. In the same vein, Danson’s use of Joe and Brian Traeger’s full
12   name is sufficiently similar to the Traeger mark to support a finding of likely confusion.
13   Gallo, 967 F. 2d at 1292 (“many courts have found the mere addition of a first name
14   insufficient to prevent confusion”). Factor five indicates a likelihood of confusion because
15   the parties share identical marketing channels in which their goods are “sold to the same
16   class of purchasers [and] in some of the same stores[.]” VIP Products, LLC v. Jack Daniel’s
17   Props., Inc., 291 F. Supp. 3d 891, 910 (D. Ariz. 2018). Factor six—the type of goods and
18   degree of care likely to be exercised by the buyer—weighs neither in favor of nor against
19   likely confusion. The relatively high price of the parties’ primary good, wood pellet grills,
20   might persuade potential buyers to exercise caution and conduct research prior to purchase,
21   enabling them to better distinguish between Traeger Grills and Dansons products. Adidas-
22   Am., Inc. v. Payless Shoesource, Inc., 546 F. Supp. 1029, 1060 (D. Or. 2008) (citations
23   omitted). But the parties also produce lower cost items, including grill accessories and
24   wood pellets, which customers likely purchase on a whim, entailing little to no opportunity
25   to avoid confusion. Under factor seven, Dansons has adopted the Traeger mark in the face
26   of a cease and desist letter and has exhibited an intent the capitalize on Traeger Grills’ good
27   will, suggesting a greater likelihood of confusion.        See Network Automation Inc. v.
28   Advanced Sys. Concepts, 638 F.3d 1137, 1153 (9th Cir. 2011) (citation omitted) (“When


                                                  -6-
 1   the alleged infringer knowingly adopts a mark similar to another’s, reviewing courts
 2   presume that the defendant can accomplish his purpose: that is, that the public will be
 3   deceived.”). Finally, factor eight—that the parties offer goods and services in the same
 4   field—weighs in favor of a finding that confusion is likely. VIP Products, 291 F. Supp. 3d
 5   at 911.
 6             Dansons instead contends that Traeger Grills has not shown a likelihood of success
 7   on its Traeger mark trademark infringement claim because (1) the fourth Sleekcraft factor
 8   weighs against a finding that confusion is likely and (2) Dansons’ use of the Traeger name
 9   constitutes fair use. (Doc. 31 at 8-12.)
10             To this first point, Dansons asserts that insufficient or no 1 evidence of actual
11   confusion exists. (Id. at 9-12.) In support, Dansons notes that Traeger Grills only proffers
12   evidence that six different people,2 representing less than one-tenth of one percent of the
13   total number of people who viewed the relevant social media posts, commented on them
14   expressing what could be interpreted as confusion regarding the relationship between
15   Dansons and Traeger Grills.3 (Id. at 10.) Dansons’ argument is unavailing. Though only
16   a minor percentage of the total number of people who viewed the posts went on to comment
17   about their confusion, it does not follow that only a minor percentage of the audience was
18   confused. On the contrary, it is possible that individuals were so confused by the posts that
19   they assumed an affiliation between Traeger Grills and Dansons and found no need to
20   clarify their relationship. Dansons’ argument that its disclaimers prevent actual confusion
21
               1
              Dansons argues that the social media comments cited by Plaintiff to indicate actual
22   confusion do not demonstrate actual confusion, but rather consumers’ ability to “readily
     distinguish” between the brands. (Doc. 31 at 11.) The Court does not find this argument
23   persuasive.
            2
              Dansons emphasizes that one of these people is a Traeger Grills employee. (Doc.
24   31 at 11.) It argues that this fact suggests that Plaintiff made an effort to manufacture
     evidence of actual confusion. However, there is no evidence that this employee
25   commented on the post at the direction of Traeger Grills or was even aware of the lawsuit
     between Traeger Grills and Dansons.
26          3
              Comments include, in relevant part, “[is] Louisiana grills the same company as
     Traeger[,]” “[w]hy is Joe Traeger now advertising for [D]ansons/Louisiana Grills[,]” “[i]s
27   Traeger building the [Louisiana Grills] or is Joe Traeger now with LG[,]” “[d]id the
     founders of Traeger have a hand in Louisiana Grills[,]” “[w]hy does one photo have a sign
28   for ‘Joe Traeger’? As if an ad for Traeger[,]” and “why is the Traeger barn in the
     background[.]”

                                                  -7-
 1   is similarly unpersuasive. See Au-Tomotive Gold Inc. v. Volkswagen of Am., Inc., 457 F.3d
 2   1062, 1077 (9th Cir. 2006) (“Courts have been justifiably skeptical of [disclaimers]—
 3   particularly where exact copying is involved.”) Dansons’ disclaimers often are too small
 4   to be legible,4 only accessible if viewers perform a second step to access them,5 or entirely
 5   absent.6   In addition, Dansons’ general disclaimer does not contain the necessary
 6   information—that Traeger Grills has no relationship with Dansons and does not endorse
 7   Dnasons or its products—to prevent confusion.
 8          Regardless, Traeger Grills is not required to provide proof of actual confusion for
 9   the Court to find a likelihood of confusion at the preliminary injunction stage. See Acad.
10   of Motion Picture Arts and Sciences v. Creative House Promotions, Inc., 944 F.2d 1446,
11   1456 (9th Cir. 1991) (citation omitted) (“[I]n this circuit, actual confusion is not necessary
12   to a finding of likelihood of confusion under the Lanham Act.”). Therefore, the fact that
13   Traeger Grills already has produced various examples of actual confusion is significant
14   and weighs in favor of a finding that confusion is likely. Brookfield, 174 F.3d at 1050.
15          Dansons next asserts a “classic fair use” defense, contending that Dansons is not
16   using “Traeger” as a trademark, but only “to identify individuals named Joe Traeger and
17   Brian Traeger.” (Id. at 9.) In order to succeed on the affirmative defense of classic fair
18   use, “[a] defendant must show that its use is (1) other than as a trademark, (2) descriptive
19   of the defendant’s goods, and (3) in good faith.” Marketquest Grp., Inc. v. BIC Corp., 862
20   F.3d 927, 935 (9th Cir. 2017) (citing 15 U.S.C. § 1115(b)(4)). Dansons’ classic fair use
21   defense is not likely to succeed. First, Dansons’ use of images of the Traeger mark on the
22   Traeger Barn (see, e.g., Docs. 11-3 at 29; 11-4 at 3, 7, 13, 17) seeks to attract attention
23
24
25          4
              See, e.g., (Doc. 11-4 at 16-17, 19-20, 39-40.)
            5
              See, e.g., (Doc. 11-3 at 39-40, 43-44, 47-49; Doc. 11-4 at 1-5, 7, 31)
26          6
              For example, Dansons did not include a disclaimer in its March 14, 2019 marketing
     release announcing the Founders Series Grills, even though the release focuses entirely on
27   the teaming up of Joe Traeger and Dan Thiessen to innovate the industry. (Doc. 11-3 at
     36-37.) Dansons also has repeatedly posted potentially confusing images on social media
28   without providing a disclaimer. (Doc. 11-3 at 41-42, 45-46; Doc. 11-4 at 6, 8, 10-13, 27,
     32.)

                                                 -8-
 1   rather than to describe the nature of its products.7 In these images, Dansons prominently8
 2   displays “Traeger” in large block letters at the top or center, suggesting that Dansons is
 3   using “Traeger” as a trademark. See Fortune Dynamic, Inc. v. Victoria’s Secret Stores
 4   Brand Mgmt., 618 F.3d 1025, 1040 (9th Cir. 2010) (citations omitted) (“Indications of
 5   trademark use include whether the term is used as a ‘symbol to attract public attention,’
 6   which can be demonstrated by ‘the lettering, type style, size and visual placement and
 7   prominence of the challenged words’”). Second, Dansons likely is not otherwise using the
 8   Traeger mark—specifically by using the names Joe Traeger and Brian Traeger—in good
 9   faith. When considering whether a defendant is using a mark in good faith, the Ninth
10   Circuit looks to “whether [the] defendant in adopting [the] mark intended to capitalize on
11   [the] plaintiff’s good will.” Marketquest, 862 F.3d at 934. Dansons admitted that it hired
12   Joe and Brian Traeger “because of Joe’s face” and his renown in the industry. (Doc. 34-1
13   at 13.) It therefore seems that Dansons is using Joe and Brian Traeger’s names to capitalize
14   on Traeger Grills’ good will stemming from its association with the Traeger family.
15          Traeger Grills therefore has demonstrated that it likely will succeed on its Traeger
16   mark trademark claim.
17                 ii. The Traeger Barn
18          Traeger Grills also has shown a likelihood of success on the merits of its Traeger
19   Barn9 trademark infringement claim.
20          It is undisputed that Traeger Grills has never applied to federally register the Traeger
21   Barn as a mark. Thus, in order to prove valid ownership of the Traeger Barn image, Traeger
22   Grills must establish common law trademark rights to it. To make this showing, Trager
23
24          7
              The Court acknowledges that Dansons removed the Traeger name from the
     Traeger Barn in August. (Doc. 31 at 8.) It also recognizes that Dansons had removed all
25   posts from social media featuring the Traeger Barn with the name “Traeger” as of
     September 27, 2019. (Doc. 48.) The Court nevertheless addresses the Traeger Barn issue
26   because Dansons has provided no assurances that it will not use images of the Traeger Barn
     with the Traeger name in the future. (Doc. 50.)
27          8
              Most of such images are black-and-white, contrasting the black Traeger name with
     primarily white backgrounds. (Doc. 11-4 at 17, 26, 35.)
28          9
              When the Court refers to the Traeger barn, it alludes to the particular Dutch roofed
     structure, with or without the Traeger mark.

                                                  -9-
 1   Grills must demonstrate (1) prior adoption of the mark10 and (2) use in a way sufficiently
 2   public to identify or distinguish the marked goods in an appropriate segment of the public
 3   mind. Rearden LLC v. Rearden Commerce, Inc., 683 F.3d 1190, 1205 (9th Cir. 2012)
 4   (quoting New W. Corp. v. NYM Co. of Cal., 595 F.2d 1194, 1200 (9th Cir. 1979)).
 5          Under this standard, Traeger Grills likely has common law trademark rights to the
 6   Traeger Barn image. Turning to the first prong, Traeger Grills has shown that TII adopted
 7   the Traeger Barn as a mark in association with its products as early as 2005.11 Traeger
 8   Grills thereafter used the mark12 and specifically adopted its current version of its barn logo
 9   in 2014. (Doc. 34 n.11.) This evidence indicates that Traeger Grills adopted the mark
10   before Dansons’ first use on September 20, 2018.           Traeger Grills also has met the
11   requirements of the test’s second prong. Traeger Grills asserts, “Traeger and its distributors
12   have displayed artwork, images and photos of the TRAEGER Barn, on websites and at
13   point-of-sale, brick-and-mortar locations where customers can purchase Traeger Grills’
14   products and apparel, including TRAEGER Barn-themed tee shirts and hats. Brick-and-
15   mortar dealers who sell Traeger Grill products also display signs of the TRAEGER Barn
16   provided by Trager Grills[.]” (Id. at 9.) Traeger Grills also explains that it has conducted
17   various advertising efforts that incorporate the mark including nationwide direct television
18   campaigns, social media marketing, and roadshows. (Doc. 11 at 6.) Such use has been
19   sufficiently public to identify or distinguish the marked goods in an appropriate segment
20   in the public mind. Traeger Grills therefore has met the first factor in showing a likelihood
21   of success on the merits of its Traeger barn trademark infringement claim.
22          Next, the Court concludes after weighing the Sleekcraft factors13 that confusion is
23   likely. The first factor supports that confusion is likely because the Traeger Barn mark, as
24          10
                See Sengoku Works Ltd. v. RMC Int’l, Ltd., 96 F.3d 1217, 1219 (9th Cir. 1996)
     (“It is axiomatic in trademark law that the standard test of ownership is priority of use . . .
25   the party claiming ownership must have been the first to actually use the mark in the sale
     of goods or services.”).
26           11
                Traeger Grills provides an archive of TII’s 2005 webpage, which features an
     artistic rendition of the Traeger Barn. (Doc. 11-1 at 15-16.)
27           12
                In one example, Traeger Grills incorporated a black and white advertisement
     featuring the Traeger Barn into its 2017 product catalogue. (Doc. 11-1 at 8.)
28           13
                Because the Court’s analysis of factors 2, 4, 5, 6 and 8 is identical to the Court’s
     assessment for the Traeger mark claim, the Court will not reanalyze those factors here.

                                                 - 10 -
 1   an arbitrary mark, is strong. Arbitrary marks or marks whose design does not have an
 2   intrinsic connection to the products sold under the mark should “be afforded the widest
 3   ambit of protection from infringing uses.” Ocean Garden, Inc. v. Marktrade Co., 953 F.2d
 4   500, 506 (9th Cir. 1991) (quoting Sleekcraft, 500 F.2d at 349). The Traeger Barn is an
 5   arbitrary mark because there is no fundamental connection between a Dutch roofed barn
 6   and wood pellet grills. Rather, the connection derives from the history of Traeger Grills’
 7   company, particularly that Joe Traeger invented the wood pellet grill within the Traeger
 8   barn. The third factor further supports that confusion is likely. Before Dansons removed
 9   the “Traeger” sign from the Traeger Barn in August 2019, the parties’ marks were identical.
10   However, the barn’s silhouette and the Traeger Barn mark are incredibly similar: they both
11   portray the same barn in a similar realist fashion. Also, the Court agrees that, “[g]iven the
12   long association of the barn’s silhouette with the Traeger brand coupled with Danson’s
13   repeated use of the barn in conjunction with the Traeger Mark, consumers are likely to
14   view continued use of the barn’s silhouette as invoking the TRAEGER brand.” (Doc. 34
15   at 10.) Finally, under the seventh factor, Dansons has exhibited an intent to capitalize on
16   Traeger Grills’ good will, strongly suggesting that confusion is likely. In fact, Dansons’
17   decision to use the Traeger Barn, specifically in its advertising, can likely only be explained
18   by an intent to capitalize on the Joe Traeger invention story. Otherwise, Dansons could
19   use any other barn, building, or object (real or imaginary) as a mark.
20          Traeger Grills therefore has shown that it likely will succeed on its Traeger Barn
21   trademark claim.
22          2. Right of Publicity Claim
23          In its right of publicity claim, Traeger Grills asserts that Dansons’ use of Joe and
24   Brian Traeger’s name, likeness and goodwill in connection with the manufacture,
25   marketing, and sale of its grills and grill-related products violates Traeger Grills’ exclusive
26   right to such use. (Doc. 1 at 48-49.) Under Arizona law, a cause of action may be brought
27   “against one who appropriates the commercial value of a person’s identity for purposes of
28   trade[] in advertising the user’s goods or services.” In re Estate of Reynolds, 327 P.3d 213,


                                                 - 11 -
 1   217 (Ariz. Ct. App. 2014); see ACT Grp., Inc. v. Hamlin, No. CV-12-567-PHX-SMM,
 2   2015 WL 11117191, at *2 (D. Ariz. Apr. 27, 2015). In addition, “the right of publicity is
 3   ‘freely assignable,’ and an assignment ‘transfers ownership to the assignee, who has
 4   standing to assert the right against others.’” In re Estate of Reynolds, 327 P.3d at 217
 5   (quoting Restatement (Third) of Unfair Competition § 46 (Am. Law Inst. 1995)).               For
 6   Traeger Grills to prevail on its right of publicity claim, it must show that it (1) had exclusive
 7   rights to Joe and Brian Traeger’s name, likeness, and/or personal goodwill and (2) Dansons
 8   misappropriated those rights.
 9          To determine whether these rights were likely assigned to Traeger Grills, the Court
10   looks to the 2006 IPRAA. To begin, neither party disputes that the agreement is governed
11   by Florida law. Under Florida law, “[w]here the language in a[] contract is plain and
12   unambiguous, a court must interpret the policy in accordance with the plain meaning[.]”
13   Wash. Nat’l Ins. Corp. v. Ruderman, 117 So. 3d 943, 948 (Fla. 2013) (citation omitted).
14   However, “when the terms of the contract are ambiguous . . . parol evidence is admissible
15   to ‘explain, clarify or elucidate’ the ambiguous term.” Strama v. Union Fidelity Life Ins.
16   Co., 793 So. 2d 1129, 1132 (Fla. Dist. Ct. App. 2001). Having reviewed the IPRAA, the
17   Court finds that Joe and Brian Traeger likely assigned the exclusive right of publicity to
18   their names, likenesses, and goodwill to Traeger Grills.
19          In the IPRAA, Joe, Brian, Mark and Randy Traeger (the “Sellers”) assign “all of
20   their right title and interest in and to the Intellectual Property Rights[,]” “used or useful in
21   the conduct of the business” to Trager Grills (the “Buyer”) in exchange for $9,000,000.
22   (Doc. 11-1 at 69-71.) The IPRAA confirms that “[a]ll the Intellectual Property Rights are
23   valid and subsisting and will provide the Buyer right to exclude all others from the use
24   thereof[.]” (Id. at 75.) To decide what rights were specifically assigned, the Court must
25   determine the meaning of Intellectual Property Rights, per the agreement. The IPRAA’s
26   definition section explains,
27                 Intellectual Property Rights include but are not limited to the
                   items listed on Exhibit A hereto and all of the patents,
28                 applications, trademarks, copyrights, know-how, droit moral,
                   show-how, mask work, proprietary innovations and

                                                  - 12 -
 1                 inventions, methods or techniques, likenesses or other
                   intellectual property held by the Sellers or any of their
 2                 Affiliates and used or useful, directly or indirectly, in the
                   Business and any other matters within the scope of business of
 3                 the Company whether or not reduced to writing.
 4
     (Id. at 86) (emphasis added.) Looking to the above section, the IPRAA likely assigned
 5
     Brian and Joe Traeger’s likenesses to Traeger Grills. Dansons argues that Brian and Joe
 6
     only assigned rights to their likenesses that were previously used in advertising, citing to
 7
     the list within Exhibit A. (Doc. 31 at 12) (transferring “likenesses of people and images
 8
     used in advertising[.]”) However, the IPRAA and Exhibit A, itself, make clear that Exhibit
 9
     A is a non-exclusive list of the rights assigned in the agreement. The IPRAA’s definition
10
     section reads much broader, assigning “likenesses or other intellectual property held by the
11
     Sellers…used or useful…within the scope of the business…whether or not reduced to
12
     writing.” (Doc. 11 at 86.)
13
            The IPRAA also likely assigned to Traeger Grills the exclusive rights to Joe and
14
     Brian Traeger’s personal goodwill. In doing so, the IPRAA necessarily assigned exclusive
15
     rights to the Traeger name. Exhibit A provides that the rights assigned by the agreement
16
     include “[a]ll of the patents, patent rights, proprietary info and projects, trade secrets,
17
     personal goodwill and IP assets and properties used or usable in the business[.]” (Doc. 11-
18
     1 at 95) (emphasis added.) Per this exhibit, Brian and Joe Traeger’s personal good will
19
     was assigned to Traeger Grills. It therefore is essential to determine what the term
20
     “personal good will” encompasses.
21
            Florida law “distinguishes between personal goodwill, which derives from a
22
     person’s reputation, and enterprise goodwill,14 which is ‘separate and distinct from the
23
     presence and reputation’ of an individual.” Held v. Held, 912 So. 2d 637, 639 (Fla. Dist.
24
     Ct. App. 2005). Consistent with this explanation, personal goodwill in the context of the
25
     agreement unambiguously means the reputations of the Sellers. Webster’s dictionary
26
     defines reputation as the “overall quality or character as seen or judged by people in
27
28          14
              Joe and Brian Traeger assigned all “goodwill associated with the Business” to
     Traeger Grills in the APA. (Doc. 11-1 at 24.)

                                                - 13 -
 1   general, a recognition by other people of some characteristic or ability [and] a place in
 2   public esteem or regard: good name.” Reputation, Merriam-Webster Online Dictionary
 3   (Sep. 27, 2019, 12:43 PM), https://www.merriam-webster.com/dictionary/reputation.
 4   Thus, in assigning their personal good will to Traeger Grills, Joe and Brian Traeger
 5   necessarily assigned their “good name.” Other portions of the IPRAA also indicate that
 6   Joe and Brian Traeger likely assigned the rights to the Traeger name. For example, under
 7   the agreement, “[a]ll Distributors and Dealers are authorized in the use of the Traeger name
 8   . . . in the ordinary course of advertising and promoting of products.” If the agreement had
 9   intended to state that distributors and dealers were authorized to use the Traeger trademark,
10   rather than the Traeger name, it could have done so; indeed, it refers to Traeger’s
11   trademarks otherwise throughout.15 Based on the foregoing, Traeger Grills has made a
12   showing that it likely possesses exclusive rights to Joe and Brian Traeger’s name, likeness,
13   and personal goodwill.
14             Traeger Grills also has demonstrated that Dansons likely misappropriated those
15   rights.        This misappropriation began when Dansons issued a marketing release on
16   September 20, 2018. (Doc. 11-3 at 32-33.) The release, which includes three images of
17   Joe Traeger and two images of Brian Traeger, tells the story of Traeger family, references
18   the Traeger Barn and explains the origin of the wood pellet grill.               (Id.)   The
19   misappropriation continued when Dansons issued its March 14, 2019 release announcing
20   the Founders Series Grills “brought to you proudly by Joe Traeger,” and including an image
21   of Joe next to Dan Thiessen. (Doc. 11-3 at 36-37.) Thereafter, the misappropriation
22   continued through Dansons’ social media activity and the Founders Series promotional
23   events. (Doc. 11-3; Doc. 11-4.)
24
                In a last-ditch effort, Dansons protests that assignment of Joe and Brian Traeger’s
               15
25   rights to their names, likenesses and goodwill to Traeger Grills is “tantamount to a lifetime
     noncompetition agreement[,]” whereas Joe Traeger only agreed to a five year
26   noncompetition clause following his post-sale employment with Traeger Grills. (Doc. 31
     at 14.) True, any non-compete, enforceable or not, against Joe or Brian Traeger has
27   expired; they are free to work for whomever they wish. Brian Traeger is free to carry on
     as Dansons’ Divisional Sales Manager, for example. But it does not follow that Joe and
28   Brian are free to work as the names and faces of a competitor such that the competitor may
     capitalize on the names, likenesses, and personal good will of the two men.

                                                 - 14 -
 1           In sum, Traeger Grills likely will succeed on its right of publicity claim.
 2           B. Irreparable Harm
 3           Irreparable injury is likely in the absence of an injunction where damage to a
 4   plaintiff’s goodwill is likely. See Rent-A-Center, Inc. v. Canyon Television and Appliance
 5   Rental, Inc., 944 F.2d 597, 603 (9th Cir. 1991); Am. Trucking, 559 F.3d at 1057 (“loss of
 6   goodwill and reputation” supports injunctive relief); Herb Reed Enters., LLC v. Fla. Entm’t
 7   Mgmt., Inc., 736 F.3d 1239, 1250 (9th Cir. 2013) (“Evidence of loss of control over
 8   business reputation and damage to goodwill could constitute irreparable harm.”). Here,
 9   Dansons’ use of the Traeger story and the faces of Joe and Brian Traeger to promote its
10   own business could continue to confuse consumers and diminish the distinctiveness of
11   Traeger Grills’ brand, thereby preventing Traeger Grills from controlling its reputation,
12   which is based largely on the Traeger story and family. Loss of such reputation cannot
13   adequately be repaired by monetary damages. As such, Traeger Grills has shown that it is
14   likely to suffer irreparable harm in the absence of preliminary relief.
15           C. Balance of Equities
16           The balance of equities factor “requires the court to ‘balance the competing claims
17   of injury’ and ‘consider the effect on each party of the granting or withholding of the
18   requested relief.’” Mendoza v. Garrett, 358 F. Supp. 3d 1145, 1181 (D. Or. 2018) (quoting
19   Winter, 555 U.S. at 24.). Traeger Grills argues that the balance of hardships “tips sharply”
20   in its favor. (Doc. 11 at 22.) Absent injunctive relief, Traeger Grills may suffer “further
21   loss of control of and harm to its goodwill, exacerbated by additional customer confusion.”
22   (Id.)
23           Conversely, Dansons argues that a preliminary injunction should not issue in light
24   of “Dansons’ reliance on [Traeger Grills’] silence.” (Doc. 31 at 16.) In doing so, Dansons
25   appears to assert a laches argument of sorts, contending that Traeger Grills’ failure to
26   resolve its conflict informally with Dansons and thereby “allowing” over a year of alleged
27   infringement to take place has made Dansons dependent on the allegedly infringing
28   business strategy. (Id.) The Court disagrees. Traeger Grills sent Dansons’ CEO a cease


                                                 - 15 -
 1   and desist letter on September 21, 2018, and its decision not to settle the conflict out of
 2   court does not equate with implicit consent to Dansons’ behavior.           In addition, in
 3   determining the merit of a laches argument, the Court considers the good faith of the junior
 4   user. E-Systems, Inc. v. Monitek, Inc., 720 F.2d 604, 607 (9th Cir. 1983).        Dansons’
 5   argument—that it should be allowed to engage in possible infringement because Traeger
 6   Grills failed in preventing it—hardly supports the notion that Dansons is acting in good
 7   faith.
 8            Furthermore, the Ninth Circuit has approved the entry of a preliminary injunction
 9   when the harm complained of resulted from a defendant’s allegedly infringing conduct,
10   even where the defendant presented evidence that the injunction would be fatal to its
11   business. See 2Die4Kourt v. Hillair Capital Mgmt., LLC, 692 F. App’x 366, 369 (9th Cir.
12   2017) (citing Triad Sys. Corp. v. Se. Express Co., 54 F.3d 1330, 1338 (9th Cir. 1995)); Am.
13   Rena Int’l Corp. v. Sis-Joyce Int’l Co., 534 F. App’x 633, 636 (9th Cir. 2013). Dansons
14   has not shown that an injunction would be fatal to its business. In fact, it has made no
15   pertinent allegation as to the extent that its business would suffer in the face of an
16   injunction.16 Dansons has competed successfully alongside Traeger Grills for almost
17   twenty years without any connection to Joe and Brian Traeger, the Traeger mark, or the
18   Traeger Barn. It has made no showing will suffer particular harm if it must do so again.
19   Consequently, the balance of equities tips in Traeger Grills’ favor.
20            D. Public Interest
21            An injunction that seeks to prevent confusion to consumers in a trademark case is
22   in the public interest. Internet Specialties West, Inc. v. Milon-DiGiogio Enters., Inc., 559
23   F.3d 985, 993 (9th Cir. 2009); Inwood Labs., Inc. v. Ives Labs. Inc., 456 U.S. 844, 854 n.14
24   (1982); Opticians Ass’n of Am. v. Indep. Opticians of Am., 920 F.2d 187, 197 (3d Cir. 1990)
25   (defining the “public interest” for a preliminary injunction in a trademark case as “most
26
               Dansons asserted that the implementation of an injunction prior to the company’s
              16
27   September 14, 2019 promotional event would cause it to lose approximately $250,000 of
     its previously invested money. (Doc. 31 at 3.) However, that event has already occurred,
28   rendering the issue moot. Dansons has made no other contentions as to potential future
     loss.

                                                - 16 -
 1   often a synonym for the right of the public not to be deceived or confused”). However,
 2   Dansons contends that the “de minimus amount of confusion [in this case] should not
 3   outweigh the overwhelming public interest in favor of fair competition.” (Doc. 31 at 18
 4   (citing Monitek, 720 F.2d at 607.)
 5          The Court must balance the public’s interests on a case-by-case basis. Monitek,
 6   where the public’s interest in fair competition outweighed its interest in preventing
 7   consumer confusion, is distinguishable. There, the Ninth Circuit reversed a judgment
 8   enjoining Monitek from using its trademark and tradename—because of its similarity to
 9   the plaintiff Montek’s name and mark—where Monitek adopted its name in good faith
10   ignorance of Montek, both companies operated for years without knowledge of the other,
11   and the companies produced complementary products, leading to a reduced likelihood of
12   consumers confusion. Monitek, 720 F.2d at 606-07. The Court found, on balance, that the
13   public interest favored encouraging free competition. However, the factors supporting that
14   finding are not present here. Rather, Dansons has used the Traeger name and barn and
15   contracted with Joe and Brian Traeger, despite the APA and IPAA and with full knowledge
16   of Traeger Grills’ existence as its main competitor. Considering the higher risk of
17   consumer confusion, lack of good faith usage on the part of Dansons, and effect of the APA
18   and IPAA, the interest in preventing consumer confusion outweighs the interest in
19   encouraging free competition. Consequently, an injunction is in the public interest.
20          E. Conclusion
21          For the foregoing reasons, Traeger Grills is entitled to the preliminary injunction it
22   seeks. The Court will not require Traeger Grills to post bond, given that Dansons has not
23   requested the Court do so or submitted evidence as to what kind of bond would be
24   appropriate and adequate under these circumstances. See Conn. Gen. Life Ins. Co. v. New
25   Images of Beverly Hills, 321 F. 3d 878, 883 (9th Cir. 2003) (affirming decision of the
26   district court to not require plaintiffs to post bond where defendant did not “ask the court
27   to set a bond or submit any evidence as to what damages she might incur as a result of the
28   injunction.”)


                                                - 17 -
 1        IT IS ORDERED that Traeger Grills’ motion for preliminary injunction (Doc. 11)
 2   is GRANTED as follows.
 3        Dansons is hereby enjoined from:
 4              1. Using or assisting or consenting to others in using or
                   publishing, in any manner, the Traeger name, images of the
 5                 Traeger Barn location in Mt. Angel, Oregon, images of Joe
                   or Brian Traeger, references to Joe as the founder or creator
 6                 of the pellet grill (collectively the “Traeger Intellectual
                   Property”) in connection with the advertising, marketing,
 7                 or sale of wood pellet grills and associated products;
 8              2. Publishing, in any manner, any statement that affiliates in
                   any way Joe Traeger, Brian Traeger, or Traeger Grills with
 9                 Dansons US LLC, Louisiana Grills, Pit Boss, the Founders
                   Series grills, Dan Thiessen, Jordan Thiessen, Jeff Thiessen
10                 or Dansons’ products or endorses Dansons US LLC,
                   Louisiana Grills, Pit Boss, the Founders Series grills, or any
11                 Dansons grill-related product; and
12              3. Arranging any public appearance anywhere in the United
                   States that communicates an endorsement by Joe Traeger
13                 or Brian Traeger of Dansons’ US LLC, Louisiana Grills, Pit
                   Boss, the Founders Series grills, or any other Dansons grill-
14                 related product.
15
          Dated this 3rd day of October, 2019.
16
17
18
19
20                                               Douglas L. Rayes
                                                 United States District Judge
21
22
23
24
25
26
27
28


                                             - 18 -
